    Case: 1:20-cv-05338 Document #: 73 Filed: 03/04/21 Page 1 of 9 PageID #:2244




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RUBIK’S BRAND, LTD.,                              )
                                                  )
               Plaintiffs,                        )
                                                  )
               v.                                 )       No. 20-cv-5338
                                                  )
THE PARTNERSHIPS AND                              )       Judge John J. Tharp, Jr.
UNINCORPORATED                                    )
ASSOCIATIONS IDENTIFIED ON                        )
SCHEDULE A,                                       )
                                                  )
               Defendants.
                                                  )


                             MEMORANDUM OPINION AND ORDER

       “Once only seen in flea markets and sidewalk stalls, counterfeit products are now prevalent

in the virtual world.”1 With the rise of online counterfeit products, cases aiming to stem their tide

have become prevalent in this district. Seeking to abate online sales of counterfeit Rubik’s

products, Plaintiff Rubik’s Brand, Ltd. (“Rubik’s”) sued 676 online sellers for trademark

infringement under the Lanham Act and the Illinois Deceptive Trade Practices Act. Following this

Court’s issuance of a preliminary injunction, one of the defendants, known by the seller alias

“Yoyoly,” has moved to dismiss this claim for lack of personal jurisdiction, improper service of

process, damage to the public interest, and improper restraint on account. Finding the issue of

personal jurisdiction dispositive, Yoyoly’s motion to dismiss is granted.




       1
        About Online Counterfeiting, INT’L ANTI-COUNTERFEITING COALITION (last visited Feb.
25, 2021), www.iacc.org/online-initiatives/about.
    Case: 1:20-cv-05338 Document #: 73 Filed: 03/04/21 Page 2 of 9 PageID #:2245




                                         BACKGROUND2

       Online counterfeiting cases in this district typically follow the same life cycle: plaintiffs

file an ex parte temporary restraining order, seeking expedited discovery on the defendants’

identities as well as a freeze on their online marketplace platforms and corresponding funds. After

the court grants the temporary restraining order and, usually, an extension for another 14-day

period, plaintiffs move for a preliminary injunction, and finally, a default judgment. Along the

way, some original defendants are voluntarily dismissed (presumably on the basis of settlements),

new defendants may be added, and a default judgment is ultimately entered as to defendants who

have not been dismissed from the case. Because the vast majority, if not all, of the defendants are

located abroad, the initial proceedings are ex parte, and service by electronic means is usually

permitted, it is rare for defendants to appear and contest the claims asserted in these cases.

       This is one of those rare cases. Rubik’s filed this case on September 10, 2020, alleging that

hundreds of defendants, Yoyoly among them, were selling unauthorized, counterfeit Rubik’s

products on their online marketplace platforms. ECF No. 1. This Court granted Rubik’s initial

motion for leave to file the initial pleadings and related documents under seal, which was requested

to prevent Defendants from prematurely destroying relevant evidence and transferring assets prior

to the entry of the temporary restraining order. ECF No. 9. On September 21, 2020, this Court

granted Rubik’s ex parte motion for a temporary restraining order, allowing for expedited

discovery, disabling the marketplace accounts, and freezing funds connected to those accounts.

ECF No. 17. The Court concurrently granted Rubik’s motion for electronic service of process. Id.

After extending the temporary restraining order, the Court unsealed the pleadings and granted



       2
          For the purposes of this motion, the court accepts all of the plaintiffs’ factual allegations
as true and draws all reasonable inferences in their favor.


                                                  2
    Case: 1:20-cv-05338 Document #: 73 Filed: 03/04/21 Page 3 of 9 PageID #:2246




Rubik’s motion for a preliminary injunction. ECF No. 31.3 Yoyoly now moves to dismiss the claim

against it in its entirety.

                                            DISCUSSION

        Yoyoly argues that this Court cannot exercise personal jurisdiction over it and that it should

accordingly be dismissed from this action. Plaintiffs are not required to set out facts alleging

personal jurisdiction in the complaint. Steel Warehouse of Wisc., Inc. v. Leach, 154 F.3d 712, 715

(7th Cir. 1998). If a defendant moves to dismiss on personal jurisdiction grounds, however, the

burden shifts to the plaintiff to demonstrate that personal jurisdiction exists. Purdue Research

Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). When the court relies on

written materials in its determination, without an evidentiary hearing, the plaintiff is only required

to make a prima facie showing of personal jurisdiction. Id. at 782.

        “In a federal question case such as this one, a federal court has personal jurisdiction over

the defendant if either federal law or the law of the state in which the court sits authorizes service

of process to that defendant.” Mobile Anesthesiologists Chicago, LLC v. Anesthesia Assocs. of

Houston Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010). Because the Lanham Act does not

allow for nationwide service of process, the Court looks to Illinois’s long-arm statute to determine

the reach of personal jurisdiction. Under the Illinois long-arm statute, personal jurisdiction is

coextensive with the Illinois Constitution and the Federal Constitution. Id. The Seventh Circuit

recognizes no meaningful difference between the two, and therefore this Court may exercise

personal jurisdiction as long as doing so does not violate federal due process. Id. Specifically, the

Court must find that it has “certain minimum contacts with [the forum state] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”


        3
            Shortly thereafter, the case was reassigned to this Court. ECF No. 40.


                                                   3
    Case: 1:20-cv-05338 Document #: 73 Filed: 03/04/21 Page 4 of 9 PageID #:2247




Int’l Shoe Co. v. State of Wash., Office of Unemployment Compensation and Placement, 326 U.S.

310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).

       A plaintiff may choose to establish either general or specific personal jurisdiction over a

defendant. General jurisdiction exists only where a defendant is “at home,” and Rubik’s rightly

does not attempt to argue for its application here. By contrast, specific jurisdiction exists where

(1) “the defendant . . . purposefully availed himself of the privilege of conducting business in the

forum state or purposefully directed his activities at the state”; (2) the plaintiff’s injury stemmed

from the “defendant’s forum-related activities”; and (3) the exercise of personal jurisdiction

“comport[s] with traditional notions of fair play and substantial justice.” Felland v. Clifton, 682

F.3d 665, 674 (7th Cir. 2012). Notably, the Seventh Circuit has declined to formulate a special

jurisdictional test for internet-based cases, like this one. See Curry v. Rev. Labs., LLC, 949 F.3d

385, 398 (7th Cir. 2020).

       Here, Yoyoly argues that this Court does not have personal jurisdiction over it because it

is a China-based online store and has never sold any products to Illinois residents. Rubik’s

counters that personal jurisdiction over Yoyoly is proper because Yoyoly was “ready, willing, and

able” to ship its products to Illinois, as proven by screenshots of its Amazon order page. The

screenshots depict an order—at the stage just before it is entered—to buy Yoyoly’s Smart Rubik’s

Cube. It shows a shipping address in Illinois and reflects that the only remaining step to enter the

order is clicking the “Place Your Order” link. Yoyoly disputes the evidentiary value of the

screenshot, asserting that it “firmly believes that before clicking the ‘plan [sic] your order’ button,

the plaintiff could not verify and prove whether the relevant products could be sold or offered to

be sold to Illinois.” Mot. to Dismiss at 3, ECF No. 50. According to Yoyoly, in other words, the

screenshot doesn’t prove that the order would have been accepted and actually fulfilled.




                                                  4
   Case: 1:20-cv-05338 Document #: 73 Filed: 03/04/21 Page 5 of 9 PageID #:2248




       This is an evidentiary dispute, but not one that requires a hearing to address. Even accepting

Rubik’s premise that the screenshot shows that an order could be placed by an Illinoisan,

displaying products online that are shippable to Illinois amounts to nothing more than maintaining

an interactive website that is accessible in Illinois. That alone cannot confer personal jurisdiction.

See Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 803 (7th

Cir. 2014) (“Having an interactive website . . . should not open a defendant up to personal

jurisdiction in every spot on the planet where that interactive website is accessible.”). In Advanced

Tactical, the Seventh Circuit rejected the proposition that an interactive website available to

Indiana customers, even accompanied by two email blasts to a list including Indiana residents and

several fulfilled product orders to Indiana residents, sufficed for personal jurisdiction. Id. at 801.

Even though the defendant’s conduct reached a substantial number of Indiana residents, the court

still found that its website and email blasts were impermissible bases for jurisdiction because

neither evinced that the defendant had purposefully targeted or exploited the Indiana market in

some way, as is required to establish minimum contacts. Id. at 802-03. Rubik’s brief does not cite,

much less address, Advanced Tactical.

       Rubik’s relies instead on Illinois v. Hemi Group, 622 F.3d 754, 758 (7th Cir. 2010), in

fashioning its personal jurisdiction argument, specifically for its language that the defendant seller

“stood ready and willing to do business with Illinois residents” through its interactive website.

But Hemi does not stand for the proposition that maintaining an interactive website on which a

forum resident can place an order is sufficient, standing alone, to establish personal jurisdiction

over the seller. The Hemi court made that point explicitly: “[W]e affirm the district court’s

conclusion that Hemi is subject to personal jurisdiction in Illinois, not merely because it operated

several ‘interactive’ websites” but because it had sufficient minimum contacts with the state. Id.




                                                  5
   Case: 1:20-cv-05338 Document #: 73 Filed: 03/04/21 Page 6 of 9 PageID #:2249




at 760. The court found that Hemi’s sales of 300 packs of cigarettes (a heavily regulated product)

to an Illinois resident, combined with its exclusion of New York state from its customer pool

(evincing that it made an affirmative choice to sell to other states), justified the exercise of

personal jurisdiction in an Illinois court.

       Hemi is just one in a line of Seventh Circuit cases confirming that the maintenance of an

interactive website, without more, is insufficient to vest a court with personal jurisdiction. See

Curry, 949 F.3d at 400 (“Significant caution is certainly appropriate when assessing a defendant’s

online contacts with a forum to ensure that a defendant is not haled into court simply because the

defendant owns or operates a website that is accessible in the forum state.”); Advanced Tactical,

751 F.3d at 802 (declining to exercise personal jurisdiction because defendant seller had not

targeted Indiana “beyond simply operating an interactive website accessible in the forum state

and sending emails” to potential residents); be2 LLC v. Ivanov, 642 F.3d 555, 558–59 (7th Cir.

2011) (“Beyond simply operating an interactive website that is accessible from the forum state, a

defendant must in some way target the forum state's market.”); Mobile Anesthesiologists, 623 F.3d

at 446 (a plaintiff cannot establish personal jurisdiction “simply by showing that the defendant

maintained a website accessible to residents of the forum state and alleging that the defendant

caused harm through that website”).

       To be sure, evidence of extensive sales through an interactive website may suffice to show

that a defendant has targeted the jurisdiction at issue, as in Curry, where the defendant conceded

that it had made sales to 767 customers through multiple interactive websites (its own- and third-

party sites). 949 F.3d at 399. But a “miniscule” number of transactions won’t do. In be2 LLC, the

Seventh Circuit found evidence that 20 Illinois residents had opened accounts on the defendant’s

interactive website to be inadequate given the miniscule number of customers and the absence of




                                                6
   Case: 1:20-cv-05338 Document #: 73 Filed: 03/04/21 Page 7 of 9 PageID #:2250




evidence of further interaction with them. 642 F.3d at 559. And, particularly apropos here, in

Matlin v. Spin Master Corp., 921 F.3d 701, 706 (7th Cir. 2019), the Seventh Circuit held that

personal jurisdiction was lacking where a sale had been made, but it was “a single incident

conjured up by the plaintiffs’ attorney for the exclusive purpose of establishing jurisdiction over

the defendants.”

       Here, we don’t have even that much. Yoyoly has averred that it has made no sales to Illinois

residents4 and the plaintiff has provided no evidence to rebut that claim. The single episode on

which Rubik’s supports its personal jurisdiction claim documents not a sale but—at most—the

possibility that a sale could be made in Illinois, based on a screenshot taken by the plaintiff not

for a commercial purpose but “for the exclusive purpose of establishing jurisdiction over the

defendants.” So far as the information presented to the Court establishes, no Illinois resident has

ever purchased any product (much less a Rubik’s knock-off) from the Yoyoly website. Indeed, so

far as the record shows, no Illinoisan has ever even viewed the Yoyoly website with an eye to

purchasing a product offered there. That an Illinoisan might someday find Yoyoly’s website and

decide to purchase a counterfeit Rubik’s product from the site simply does not suffice to vest the

Court with personal jurisdiction over Yoyoly.

       Rubik’s argues, however, that displaying an infringing product for sale is a tort and a single

tortious act in Illinois empowers this Court to exercise personal jurisdiction over a defendant. But

the Seventh Circuit appears to have rejected the proposition that “any plaintiff may hale any

defendant into court . . . where the defendant has no contacts, merely by asserting that the

defendant has committed an intentional tort against the plaintiff.” Mobile Anesthesiologists, 623


       4
        Reply at 2, ECF No. 63 (“[T]he defendant searched the sales records of related products,
and found no products were sold to Illinois, and the defendant's sales of related products were
zero.”)


                                                 7
   Case: 1:20-cv-05338 Document #: 73 Filed: 03/04/21 Page 8 of 9 PageID #:2251




F.3d at 445. Rather, “a defendant's intentional tort creates the requisite minimum contacts with a

state only when the defendant expressly aims its actions at the state with the knowledge that they

would cause harm to the plaintiff there.” Id. As discussed, Rubik’s has not made that showing

here. And in any event, the cases that Rubik’s cites for this proposition all involve some conduct

beyond the mere display of an infringing product for sale on a website accessible in Illinois. See

Monster Energy v. Wensheng, 136 F. Supp. 3d 987, 906 (N.D. Ill. 2015) (personal jurisdiction

was proper because, though a counterfeit product was never sold to Illinois, at least three Illinois

residents attempted to purchase them and one Illinois resident communicated with defendant

regarding payment); Dental Arts Lab., Inc. v. Studio 360 The Dental Lab, LLC, No. 10-CV-4535,

2010 WL 4877708, at *1, 7 (N.D. Ill. Nov. 23, 2010) (finding personal jurisdiction where

defendant sold infringing dental products through its website to Illinois consumers, deriving 1.2%

of its gross revenue from Illinois); Store Décor Div. of Jas Int’l, Inc. v. Stylex Worldwide Indus.,

Ltd., 767 F. Supp. 181, 183-84 (N.D. Ill. 1991) (personal jurisdiction was appropriate where

defendant sold $400 worth of infringing products in Illinois).

       It is true that other district courts have come out differently on this question, in large part

because their guiding case law does not require more than the maintenance of an interactive

website to establish personal jurisdiction. See WowWee Group Ltd. v. Meirly, No. 18-CV-706

(AJN), 2019 WL 1375470, at *4 (S.D.N.Y. Mar. 27, 2019) (finding personal jurisdiction over

defendant online merchants because “the case law has stopped short of requiring additional

conduct beyond maintaining an interactive website that offers products to consumers”); Plixer

Int’l, Inc. v. Scrutinizer GmbH, 293 F. Supp. 3d 232, 238 (D. Me. 2017), aff’d, 905 F.3d 1, 4 (1st

Cir. 2018) (personal jurisdiction existed over a German online service provider for operating an

interactive website where the First Circuit had not decided a case on the issue). That is not the




                                                 8
   Case: 1:20-cv-05338 Document #: 73 Filed: 03/04/21 Page 9 of 9 PageID #:2252




situation in the Seventh Circuit, where the case law has been clear that more than an interactive

website is needed.

       At bottom, Rubik’s argument boils down to a contention that because Yoyoly maintains a

website that an Illinoisan can access to purchase counterfeit Rubik’s products, it has sufficient

contacts with Illinois to satisfy due process. But the Seventh Circuit has not extended specific

personal jurisdiction quite that far; maintenance of an interactive website, unaccompanied by

evidence of any sales or other activity targeting Illinois, does not establish that Yoyoly has

sufficient minimum contacts with Illinois to support the exercise of personal jurisdiction.

                                            *       *       *

       Accordingly, Yoyoly’s motion to dismiss is granted with prejudice and Yoyoly is

dismissed from this case.




 Date: March 4, 2021                                       John J. Tharp, Jr.
                                                           United States District Judge




                                                9
